Concurring and Dissenting Opinion by
Mr. Justice Roberts:
Although I agree with the majority that the chancellor did not commit error by refusing the preliminary injunction, I dissent from the majority’s refusal to affirm without modification the chancellor’s decree. The majority erroneously believes that for appellees to be awarded their reasonable costs, expenses, and attorney’s fees pursuant to 43 P.S. § 206q (1964),1 an in*293junction must have been denied solely on the ground that the Labor Anti-Injunction Act2 prohibited its grant.
Section 206q contains no such limitation. It provides in full: “Upon denial by the court of any injunctive relief sought in an action involving or growing out of a labor dispute, the court shall order the complainant to pay reasonable costs and expenses of defending the suit and a reasonable counsel fee.” The express language of section 206q conditions the award of reasonable costs, expenses, and attorney’s fees upon two events—first, a denial of injunctive relief, and second, an “action involving or growing out of a labor dispute.” There is no controversy over the first branch of section 206q’s test; it is to the second that the majority wishes to graft an additional qualification. Nothing in the Labor Anti-Injunction Act supports the majority’s further limiting the legislative policy expressed in section 206q.
Here, injunctive relief was properly denied, and the action involved and grew out of a labor dispute.3 The *294chancellor followed the statutory directive and awarded appellees reasonable costs, expenses, and counsel fees. The majority ignores the plain explicitness of section 206q and reverses the chancellor’s award. The chancellor’s decree should be affirmed without modification. I dissent.
Mr. Justice Manderino joins in this concurring and dissenting opinion.

 Act of June 2, 1937, P.L. 1198, § 17.


 Id. §§ 1-18, 43 P.S. §§ 206a-206r (1964).


 That the present action involved or grew out of a labor dispute cannot bo contested. The Labor Anti-Injunction Act expansively defines the term “labor dispute” to include “any controversy concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment or concerning employment relations or any other controversy arising out of the respective interests of employer and employe, regardless of whether or not the disputants stand in the proximate relation of employer and employe, and regardless of whether or not the employes are on strike with the employer.” Act of Tune 2, 1937, P.L. 1198, § 3, 43 P.S. § 206c(c) (1964). This Court has in the past recognized the legislative mandate and given the words “labor dispute” broad scope. See, e.g., Locust Club v. Hotel & Club Employees Union, 397 Pa. 357, 155 A.2d 27 (1959); Warren v. Motion Picture Machine Operators, 383 Pa. 312, 118 A.2d 168 (1955).